December 21, 1994
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 94-1041

                  CECELIA PALMISANO FRUSHER,

                          Appellant,

                              v.

          BASKIN-ROBBINS ICE CREAM COMPANY, ET AL.,

                          Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]                                                                

                                         

                            Before

                      Cyr, Circuit Judge,                                                    
              Bownes, Senior Circuit Judge, and                                                      
                    Stahl, Circuit Judge.                                                    

                                         

Cecelia P. Frusher on brief pro se.                              
Mark W. Freel and Edwards & Angell on brief for appellee.                                              

                                         

                                         

          Per Curiam.  Cecelia  P. Frusher appeals a judgment                                

of  the district court affirming a decision by the bankruptcy

court  in  an  adversary  proceeding  initiated  by appellant

against  her  former franchisor.    The  crux of  appellant's

argument  is that  the  bankruptcy court  erred in  resolving

against  her the  fact-dominated liability  issues underlying

her claims  of misrepresentation,  fraud and deceit.   Having

carefully reviewed  the briefs  and relevant portions  of the

record in this six-day bench trial, we find no clear error in

the bankruptcy court's factual  findings and no suggestion of

legal error.  See In re G.S.F. Corp., 938 F.2d 1467 (1st Cir.                                                

1991).1   Accordingly, we need  not reach the  assignments of

error relating to damages.  We see no support for appellant's

further contention  that the decisions below  were influenced

by gender bias.  

          Affirmed.                               

                                                    

1.  The parties' briefs join issue on the applicable standard
of review in this court following the district court's review
under Bankruptcy Rule 8013.   We adhere to the rule that this
court "independently reviews the bankruptcy court's decision,
applying the  clearly erroneous standard to  findings of fact
and de novo  review to conclusions  of law."  GSF  Corp., 938                                                                   
F.2d  at 1474.  Any errors committed by the district court in
findings  of fact during its  review are rendered harmless by
our independent review, so we  do not address those arguments
in appellant's brief.